IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,370


EX PARTE CHARLES DEAN HOOD





ON APPLICATION FOR WRIT OF HABEAS CORPUS
FROM CAUSE NO. W296-80233-90 IN THE 296TH DISTRICT COURT

COLLIN COUNTY



Per Curiam


O R D E R


	On June 22, 2005, applicant filed an application for writ of habeas corpus pursuant
to the provisions of Texas Code of Criminal Procedure Article 11.071, § 5, and a motion for
stay of execution.  On June 28, 2005, this Court granted the stay, found that the application
satisfied the requirements of Article 11.071, § 5(a), and remanded to the convicting court for
a factual determination of the issue.

	The record has been returned to this Court and we now determine that the case will
be filed and set  to address applicant's single issue raised in his application:  whether the
nullification issue the jury received in the punishment phase of applicant's trial suffered from
the same defects that the United States Supreme Court found unconstitutional in Penry v.
Johnson, 532 U.S. 782 (2001)(Penry II), and Smith v. Texas, 543 U.S. 37 (2004).  The parties
are ordered to brief the merits of this issue in light of the entire charge that the jury received,
harm under Almanza v. State, 686 S.W.2d 157 (Tex.Crim.App. 1985) (op. on reh'g),  and
whether the issue should have been raised in either the first or second applications. 
Applicant's brief is due in this Court within 30 days after the date of this order, and the
State's brief is due in this Court within 30 days after the date applicant files his brief.  Oral
argument will be permitted upon request.
	IT IS SO ORDERED THIS THE 5th DAY OF April, 2006.

Do Not Publish